PER CURIAM:
Charles O. Skidmore seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Skidmore v. Dir., Office of Workers’ Comp. Prog., No. 05-552-BLA *384(BRB Nov. 80, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED